


3


February 26, 2014
Consolidated Amendment to


EMPLOYMENT AGREEMENT


________JAMES M. PEARSON________




This Consolidated Amendment (this “Amendment”) to that certain EMPLOYMENT
AGREEMENT, dated as of December 4, 2009 (this “Agreement”), is by and between
Orion Marine Group, Inc., a Delaware corporation (the “Company”), and JAMES M.
PEARSON (the “Key Employee”).
W I T N E S S E T H:
WHEREAS, the Company has identified the below signed individual as a Key
Employee who is an integral part of the Company’s operation and management and
as a result entered into the Agreement with him;
WHEREAS, the Company recognizes the undersigned individual’s ongoing efforts as
a Key Employee and desires to continue to reward those efforts to protect and
enhance the best interests of the Company;
WHEREAS, subsequent to the execution of the Agreement on December 4, 2009, it
has been amended twice (the First Amendment effective January 1, 2012 and the
Second Amendment effective January 1, 2014 (hereinafter the “Prior
Amendments”)), extending the Term of the Agreement by an additional two years,
each, thus providing that the Agreement currently expires on December 31, 2015;
WHEREAS, the Key Employee has on February 25, 2014 tendered his resignation (a)
as an employee and Chief Executive Officer of the Company, effective December
31, 2014, and (b) as President effective February 25, 2014, and thus shall
continue in the employ of the Company and as Chief Executive Officer until
December 31, 2014;
WHEREAS, the Agreement, as currently amended shall expire on December 31, 2015;
and both the Company and the Key Employee desire, by mutual agreement, to reduce
the Agreement’s term, as last amended, to only an additional one (1) year
period; and
NOW, THEREFORE, in consideration of the lump sum amount of Thirty-Six Thousand
Dollars ($36,000.00), to be paid to Key Employee upon execution of this
Agreement, in accordance with and subject to the Company normal payroll policies
and procedures, including payroll withholding obligations, and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
ARTICLEI



ARTICLEIIPURPOSE, DEFINITIONS AND INTERPRETATIONS
1.Purpose. The purpose of this Consolidated Amendment to the Agreement is to
evidence the Parties’ mutual agreement to reduce the Agreement’s term, as last
amended, to only an additional one (1) year period, under the terms and
conditions as hereinafter provided, and to consolidate, supersede and replace
the First and Second Amendments to the Agreement into this single Consolidated
Amendment.
2.Definitions. Any capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Agreement.
3.Interpretations. In this Amendment, unless a clear contrary intention appears,
(a) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Amendment as a whole and not to any particular Article,
Section or other subdivision; (b) reference to any Article or Section, means
such Article or Section hereof; and (c) the word “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such terms.


ARTICLE II
AGREEMENT


The parties hereby mutually agree to the following terms as reflected below.




--------------------------------------------------------------------------------






2.1    Term.  Notwithstanding Section 2.1 of the Agreement and the mutually
agreed terms of the Second Amendment to the Agreement dated November 21, 2013,
the Parties do hereby mutually agree that Section 2.1 of the Agreement shall,
effective immediately and forever thereafter be superseded and replaced with the
following:


“The term of this Agreement commenced on the Effective date of this Agreement
and ended on December 31, 2011 (the “Initial Term”) and was subsequently
extended twice for a two year term each, currently expiring on December 31,
2015; however, the term of the Agreement, as so extended is hereby reduced to
only one (1) year additional period commencing January 1, 2014 and ending on
December 31, 2014.”


2.2    Base Salary.  During the Initial and subsequent Terms, the Key Employee
has received one or more increases in Base Salary and therefore it is
appropriate to reflect said increase(s) in the Base Salary provision of the
Agreement and, as a result, the Parties do hereby mutually agree that Section
2.3 (a) of the Agreement shall, effective January 1, 2014 and forever thereafter
be supersede and replaced with the following:
“ (a) Base Salary.  Key Employee will receive a Base Salary at the rate of Five
Hundred and Forty Thousand, Seven Hundred and Fifty Dollars ($540,750) per annum
payable in periodic installments in accordance with the Company’s normal payroll
practices and procedures, which base salary may be increased (but not decreased)
by the Company from time to time.”


ARTICLE III
OTHER TERMS


3.01    Consolidated Amendment: This Amendment does hereby consolidate,
supersede and replace the Prior Amendments to the Agreement into this single
Consolidated Amendment.


3.02 Remaining Terms of the Agreement: Except to the extent specifically
provided herein to the contrary in this Amendment, all terms, conditions,
understandings and agreements between the Parties, as set forth in the Agreement
shall be binding upon and inure to the benefit of each of the respective
Parties, as set forth in the Agreement.


3.03 Severability Clause: If any portion of this Amendment (or the Agreement, as
extended hereunder), is held to be invalid or unenforceable for any reason by a
court or governmental authority of competent jurisdiction, then such portion
will be deemed to be stricken and the remainder of the document(s) shall
continue in full force and effect.


3.04 Headings: The headings are for convenience only and may not be used to
construe or interpret this Amendment.


3.05 Counterparts and Signatures: This Amendment may be executed in one or more
counterparts, and by each of the respective Parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. For purposes of this
Amendment, facsimile and electronically transmitted signatures shall be deemed
originals for all proposes.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.


THE COMPANY
ORION MARINE GROUP, INC.




By: __/S/ Mark. R. Stauffer______
Mark R. Stauffer, President
Date: ----------------- February 26, 2014
    


KEY EMPLOYEE


__/S/ James. M. Pearson_________
Name: James M. Pearson
Date: February 26, 2014




--------------------------------------------------------------------------------










